Opinions of the Colorado Supreme Court are available to the
        public and can be accessed through the Judicial Branch’s homepage at
          http://www.courts.state.co.us. Opinions are also posted on the
          Colorado Bar Association’s homepage at http://www.cobar.org.


                                                  ADVANCE SHEET HEADNOTE
                                                                June 22, 2020

                                    2020 CO 62

No. 20SA136, In re Title, Ballot Title & Submission Clause for 2019–2020 #293—
Clear Title Requirement—Single Subject Requirement—Ballot Titles.

      In this case, the supreme court reviews the actions of the Title Board in

setting the title and the ballot title and submission clause for Initiative 2019–2020

#293 (“Initiative #293”). Initiative #293 proposes to add section 22 to article X of

the Colorado Constitution and to amend certain statutory provisions in Titles 24

and 39 of the Colorado Revised Statutes in order to create a new preschool

program. The measure implements the new preschool program, in part, by

(1) redirecting certain state cigarette and tobacco tax revenue away from local

governments that ban selling tobacco or nicotine products and to the new

preschool program and (2) reallocating a portion of the cigarette and tobacco taxes

collected under article X, section 21 of the Colorado Constitution that are currently

allocated to several health-related programs.

      The court concludes that the title that the Title Board set for Initiative #293

presents a single subject, namely, the creation and administration of a Colorado
preschool program funded by reallocating existing taxes on, and other revenues

derived from, tobacco and nicotine products. The court further concludes that the

title satisfies the clear title requirement because it describes Initiative #293’s

central features succinctly, accurately, and fairly and in a manner that will not

mislead voters. Accordingly, the court affirms the Title Board’s actions in setting

the title for Initiative #293.
                  The Supreme Court of the State of Colorado
                  2 East 14th Avenue • Denver, Colorado 80203

                                    2020 CO 62

                       Supreme Court Case No. 20SA136
            Original Proceeding Pursuant to § 1-40-107(2), C.R.S. (2019)
                   Appeal from the Ballot Title Setting Board
In the Matter of the Title, Ballot Title and Submission Clause for 2019-2020 #293

                                    Petitioner:

                                 Anna Jo Haynes,

                                         v.

                                   Respondents:

                      Monica Vondruska and Jon Caldara,

                                   Title Board:

               Theresa Conley, David Powell, and Julie Pelegrin.


                            Title Board Action Affirmed
                                       en banc
                                    June 22, 2020


Attorneys for Petitioner:
Recht Kornfeld, P.C.
Mark G. Grueskin
      Denver, Colorado
Attorneys for Respondents:
Ireland Stapleton Pryor & Pascoe, PC
Benjamin J. Larson
William A. Hobbs
      Denver, Colorado

Attorneys for Title Board:
Philip J. Weiser, Attorney General
Grant T. Sullivan, Assistant Solicitor General
      Denver, Colorado




JUSTICE GABRIEL delivered the Opinion of the Court.
JUSTICE HART dissents, and JUSTICE HOOD joins in the dissent.



                                         2
¶1    This case is a companion case to In re Title, Ballot Title & Submission Clause

for 2019–2020 #315, 2020 CO 61, __ P.3d __, which we are also deciding today and

which involves the same parties as are before us here. In this case, we review the

actions of the Title Board in setting the title and the ballot title and submission

clause for Initiative 2019–2020 #293 (“Initiative #293”).       Initiative #293, like

Initiative #315, proposes to add section 22 to article X of the Colorado Constitution

and to amend certain statutory provisions in Titles 24 and 39 of the Colorado

Revised Statutes in order to create a new preschool program.           The measure

implements the new preschool program, in part, by (1) redirecting certain state

cigarette and tobacco tax revenue away from local governments that ban selling

tobacco or nicotine products and to the new preschool program and

(2) reallocating a portion of the cigarette and tobacco taxes collected under

article X, section 21 of the Colorado Constitution that are currently allocated to

several health-related programs.1 Initiative #315 differs from Initiative #293 to the

extent that Initiative #315 also adds a ten percent sales tax on tobacco-derived

nicotine vapor products.




1 The text, title, and ballot title and submission clause for Initiative #293 are
attached as an appendix to this opinion.
                                         3
¶2    We conclude that the title that the Title Board set for Initiative #293 presents

a single subject, namely, the creation and administration of a Colorado preschool

program funded by reallocating existing taxes on, and other revenues derived

from, tobacco and nicotine products. We further conclude that the title satisfies

the clear title requirement because it describes Initiative #293’s central features

succinctly, accurately, and fairly and in a manner that will not mislead voters.

Accordingly, we affirm the Title Board’s actions in setting the title for

Initiative #293.

                     I. Facts and Procedural Background

¶3    Pursuant to section 1-40-106, C.R.S. (2019), proponents-respondents Monica

Vondruska and Jon Caldara submitted proposed Initiative #293 to the Title Board

for the setting of a title and submission clause. The Board conducted an initial

public hearing and proceeded to set the following title:

      Shall there be an amendment to the Colorado constitution and a
      change to the Colorado Revised Statues concerning a new preschool
      program that is funded by reallocating revenue generated by existing
      state taxes on tobacco and nicotine products, and, in connection
      therewith, requiring the state to create and administer the new
      preschool program, which must supplement existing preschool
      programs and funding, and reallocating from certain health-related
      programs and other state purposes portions of the following existing
      revenue sources: 1) taxes on tobacco and nicotine products; and
      2) money the state receives from tobacco litigation settlements?

¶4    Petitioner Anna Jo Haynes then filed a motion for rehearing, asserting that

the title did not satisfy either the single subject or clear title requirement. The
                                          4
Board conducted a rehearing and denied petitioner’s motion for rehearing in its

entirety.

¶5      Petitioner now petitions for review pursuant to section 1-40-107(2), C.R.S.

(2019).

                                    II. Analysis

¶6      In this case, petitioner contends that (1) Initiative #293 violates the single

subject requirement by both expanding preschool programs and penalizing local

policy makers who ban any form of tobacco or nicotine products and (2) the title

set by the Title Board violates the clear title requirement because it is silent about

the penalty created for local jurisdictions that ban the sale of any tobacco or

nicotine product and fails to inform voters about major cuts to programs from

existing funds. In In re 2019–2020 #315, ¶¶ 10–28, 31–33, which we also decide

today, we addressed each of these arguments at length and rejected them. For the

reasons discussed in depth in that case, we likewise reject petitioner’s contentions

here.

                                  III. Conclusion

¶7      Because (1) Initiative #293 effectuates one general objective or purpose,

does not treat incongruous subjects in the same measure, comprises subject matter

that is necessarily and properly connected, contains nothing surreptitious or

hidden, and presents no risk of surprise or fraud on voters and (2) the title set by

                                           5
the Title Board clearly, succinctly, and accurately describes Initiative #293’s central

features in a manner easily understandable to voters, we conclude that the Board

has satisfied both the single subject and clear title requirements of the Colorado

Constitution.

¶8    Accordingly, we affirm the Board’s actions in setting the title for

Initiative #293.

JUSTICE HART dissents, and JUSTICE HOOD joins in the dissent.




                                          6
                     APPENDIX – Initiative # 293 and Titles

Be it enacted by the People of the State of Colorado:

SECTION 1. In the Constitution of the State of Colorado add section 22 to
article X as follows:

      SECTION 22. REVENUES FROM EXISTING TOBACCO TAXES TO FUND A
COLORADO PRESCHOOL PROGRAM. (1) THE PEOPLE OF THE STATE OF COLORADO
FIND AND DECLARE THAT SINCE 2005 THERE HAVE BEEN SIGNIFICANT IMPROVEMENTS
IN THE REGULATION OF THE SALE AND USE OF CIGARETTES AND TOBACCO PRODUCTS
WITH THE ADOPTION OF COMPREHENSIVE SMOKE-FREE POLICIES BY STATE AND LOCAL
GOVERNMENTS, THE PASSAGE OF THE FEDERAL “FAMILY SMOKING PREVENTION AND
TOBACCO CONTROL ACT” IN 2009 AND ADOPTION OF 2019 AMENDMENTS TO THE
FEDERAL “FOOD, DRUG AND COSMETIC ACT” TO RAISE THE MINIMUM AGE OF THE SALE
OF TOBACCO AND NICOTINE PRODUCTS FROM 18 YEARS OF AGE TO 21 YEARS OF AGE.


(2) THE PEOPLE FIND AND DECLARE THAT THE UNITED STATES SURGEON GENERAL HAS
STATED THAT TOBACCO SMOKING IN THE UNITED STATES IS NOW AT AN ALL-TIME LOW.
THE COLORADO TOBACCO EDUCATION, PREVENTION, AND CESSATION GRANT
PROGRAM REVIEW COMMITTEE HAS MADE SIMILAR FINDINGS OF REDUCED TOBACCO
USAGE BY COLORADANS.


(3) FINALLY, THE PEOPLE OF THE STATE OF COLORADO FIND AND DECLARE THAT
EXISTING REVENUES FROM THE CIGARETTE AND TOBACCO TAXES IMPOSED BY SECTION
21 OF THIS ARTICLE X IN 2005 SHOULD BE REDISTRIBUTED TO CONTINUE TO FUND
TOBACCO EDUCATION, CESSATION AND PREVENTION PROGRAMS WHERE NEEDED AND
TO CONTINUE TO FUND HEALTH EDUCATION, RESEARCH AND TREATMENT PROGRAMS,
BUT TO ALSO FUND A NEW PRESCHOOL PROGRAM FOR THE CHILDREN OF COLORADO AS
SET FORTH HEREIN WITH NO NEW TAXES.


(4) NOTWITHSTANDING ANY OTHER PROVISION OF LAW, THE GENERAL ASSEMBLY
SHALL ENACT AUTHORIZING LEGISLATION NO LATER THAN DECEMBER 31, 2021, TO
ENABLE THE DEPARTMENT OF EDUCATION, OR SUCH OTHER DEPARTMENT OR
DELEGATED ENTITY THAT IS DETERMINED BY THE GENERAL ASSEMBLY TO BE BEST
QUALIFIED, TO CREATE AND ADMINISTER, USING EXISTING REVENUES, A NEW
COLORADO PRESCHOOL PROGRAM IN A MANNER THAT FOSTERS THE PROGRAM’S
ADMINISTRATION, CONSISTENT WITH VOTER INTENT. THE LEGISLATION SHALL CREATE
THE PRESCHOOL CASH FUND IN THE STATE TREASURY. EVERY YEAR, BEGINNING WITH
THE 2021-2022 FISCAL YEAR, THE SUM OF ONE HUNDRED MILLION DOLLARS FROM
                                             7
EXISTING TAX REVENUES COLLECTED PURSUANT TO SECTION    21, ARTICLE X MUST BE
CREDITED TO THE PRESCHOOL CASH FUND, EXCEPT THAT THE PERCENTAGE OF SIXTEEN
PERCENT OF REVENUES SHALL REMAIN APPROPRIATED FOR SCHOOL AND COMMUNITY
BASED AND STATEWIDE TOBACCO PROGRAMS DESIGNED TO REDUCE INITIATION OF
TOBACCO USE BY CHILDREN AND USE, PROMOTE CESSATION OF TOBACCO USE AMONG
YOUTH AND ADULTS AND REDUCE EXPOSURE TO SECOND HAND SMOKE.            SUCH
REVENUES SHALL CONTINUE TO BE APPROPRIATED THROUGH THE            “TOBACCO
EDUCATION, PREVENTION AND CESSATION ACT” PART 8 OF ARTICLE 3.5 OF TITLE 25,
COLORADO REVISED STATUTES, AND ANY SUCCESSOR ACT. NO LATER THAN
DECEMBER 31, 2021, THE GENERAL ASSEMBLY SHALL ENACT LEGISLATION TO
REALLOCATE THE PERCENTAGES SET FORTH IN SECTION 21 OF THIS ARTICLE X FOR THE
PURPOSES SET FORTH THEREIN AND IN THIS SECTION 22. THE PRESCHOOL CASH FUND
SHALL BE SUBJECT TO ANNUAL APPROPRIATION BY THE GENERAL ASSEMBLY SOLELY FOR
THE DIRECT AND INDIRECT COSTS OF THE NEW COLORADO PRESCHOOL PROGRAM. THE
NEW  COLORADO PRESCHOOL PROGRAM AND ITS FUNDING AS PROVIDED BY THIS
SUBSECTION (4) MUST SUPPLEMENT AND NOT SUPPLANT ANY EXISTING PROGRAMS AND
FUNDING RELATING TO PRESCHOOL EDUCATION.


(5) ANY AUTHORIZING LEGISLATION FOR THE PRESCHOOL PROGRAM SHALL INCLUDE A
MANDATE THAT, TO THE EXTENT PRACTICABLE, THE FUNDS BE USED TO FOSTER:


     (I) PROGRAMMATIC ADMINISTRATION THAT ALLOWS FOR PARENT CHOICE,
ENSURES SCHOOL-BASED AND COMMUNITY-BASED PROGRAMS THAT MEET QUALITY
AND PROGRAM STANDARDS ARE ABLE TO PARTICIPATE, PRIORITIZES COMMUNITY
NEEDS IN A MANNER THAT WILL SUPPORT AND STRENGTHEN THE DIVERSITY OF BIRTH
TO KINDERGARTEN SERVICE PROVIDERS, AND HELPS TO ACHIEVE STATE AND LOCAL
MIXED DELIVERY GOALS;


     (II) HIGH-QUALITY PROGRAMMING THAT HELPS PREPARE CHILDREN FOR
KINDERGARTEN;


      (III) COORDINATION WITH EXISTING EARLY CHILDHOOD SYSTEMS AND
INITIATIVES AND ADVANCING ALIGNMENT WITH KINDERGARTEN THROUGH TWELFTH
GRADE SYSTEMS TO SUPPORT CHILDREN'S TRANSITIONS TO SCHOOL;


     (IV) OPPORTUNITIES FOR EVIDENCE-BASED PARENT, FAMILY, AND COMMUNITY
ENGAGEMENT; AND




                                     8
      (V) AN    EVALUATION      OF   EARLY    CHILDHOOD       EDUCATION     PROGRAM
EFFECTIVENESS, INCLUDING THE IMPACT OF PRESCHOOL ON CHILD AND FAMILY
OUTCOMES.


      SECTION 2. In Colorado Revised Statutes, amend subsection (1.7) of
section 24-75-1104.5 as follows:

(1.7) NOTWITHSTANDING ANY OTHER PROVISION OF LAW, THE PEOPLE OF THE STATE
OF COLORADO FIND AND DECLARE THAT, FOR FISCAL YEARS BEGINNING ON OR AFTER
JULY 1, 2022, THE SETTLEMENT MONEYS RECEIVED BY THE STATE IN THE PRECEDING
FISCAL YEAR SHALL BE ALLOCATED AS FOLLOWS. Except as otherwise provided in
subsections (1.3) and (5) of this section, and except that disputed payments
received by the state in the 2015-16 fiscal year or in any year thereafter are excluded
from the calculation of allocations under this subsection (1.7), for the 2016-17 fiscal
year and for each fiscal year thereafter, the following programs, services, and
funds shall receive the following specified percentages of the total amount of
settlement moneys received by the state in the preceding fiscal year:

    (a) The Colorado nurse home visitor program created in article 6.4 of title 26,
    C.R.S., shall receive twenty-six and seven-tenths percent of the settlement
    moneys;

    (b)(a) The children's basic health plan trust created in section 25.5-8-105,
    C.R.S., shall receive eighteen percent of the settlement moneys;

    (c)(b) The University of Colorado Health Sciences Center shall receive a base
    amount of fifteen and one-half percent of the settlement moneys and an
    additional amount of two percent of the settlement moneys, and the state
    treasurer shall credit both THE amounts to the tobacco litigation settlement
    moneys health education fund, which is hereby created in the state treasury.
    The state treasurer shall credit all interest and income derived from the
    deposit and investment of money in the fund to the fund. Any unexpended
    and unencumbered money in the fund at the end of any fiscal year remains
    in the fund and shall not be credited or transferred to the general fund or any
    other fund. All money in the fund is subject to annual appropriation by the
    general assembly to the health sciences center, but the health sciences center
    shall use the additional amount of settlement moneys credited to the fund
    only for tobacco-related in-state cancer research as authorized in section 24-
    75-1103 (7).

                                          9
(d) The Fitzsimons trust fund created in section 23-20-136 (3), C.R.S., shall
receive eight percent of the settlement moneys. Subject to annual
appropriation by the general assembly, the settlement moneys shall be used
as specified in section 23-20-136 (5), C.R.S.

(e) The Tony Grampsas youth services program created in article 6.8 of title
26, C.R.S., shall receive seven and one-half percent of the total amount of
settlement moneys, which the state treasurer shall transfer to the youth
services program fund created in section 26-6.8-102 (2) (d), C.R.S.;

(f) The drug assistance program created in section 25-4-1401, C.R.S., shall
receive five percent of the settlement moneys;

(g) The AIDS and HIV prevention fund created in section 25-4-1405, C.R.S.,
shall receive three and one-half percent of the settlement moneys;

(h) The supplemental tobacco litigation settlement moneys account of the
Colorado immunization fund created in section 25-4-2301, C.R.S., shall
receive two and one- half percent of the settlement moneys;

(i)(c) The tobacco settlement defense account of the tobacco litigation
settlement cash fund created in section 24-22-115 (2) (a) shall receive two
and one-half percent of the settlement moneys;

(j) The supplemental state contribution fund created in section 24-50-609 (5)
shall receive two and three-tenths percent of the settlement moneys, which,
subject to annual appropriation by the general assembly, shall be used to
pay the costs of increased nonsupplemental state contributions and to
provide supplements to the state contribution for state employee group
benefit plans for each eligible state employee as required by section 24-50-
609.5;

(k) The Colorado autism treatment fund created pursuant to section 25.5-6-
805, C.R.S., shall receive two percent of the settlement moneys to pay a
portion of the state’s share of the annual funding required by the “Home-
and Community-based Services for Children with Autism Act”, part 8 of
article 6 of title 25.5, C.R.S.;


                                  10
      (l)(d) The Colorado state veterans trust fund created in section 28-5-709,
      C.R.S., shall receive one percent of the settlement moneys; AND

      (m) The state dental loan repayment program created in article 23 of title 25,
      C.R.S., shall receive one percent of the settlement moneys; and

      (n)The Colorado health service corps fund created in section 25-1.5-506,
      C.R.S., shall receive one percent of the settlement moneys.

      (e) THE PRESCHOOL CASH FUND REFERENCED IN SECTION 22, ARTICLE X, OF THE
      COLORADO CONSTITUTION, AND CREATED BY IMPLEMENTING LEGISLATION,
      SHALL RECEIVE THE REMAINING PERCENTAGE OF THE SETTLEMENT MONEYS.


       SECTION 3. In Colorado Revised Statutes, 39-22-623, amend (1)(a)(II)(A)
as follows:

(1) The proceeds of all money collected under this article 22, less the reserve
retained for refunds, shall be credited as follows:

(a)
(I) Repealed.

(a)(II)(A) Effective July 1, 1987, an amount equal to twenty-seven percent of the
gross state cigarette tax shall be apportioned to incorporated cities and
incorporated towns that levy taxes and adopt formal budgets and to counties. For
the purposes of this section, a city and county is considered a city. The city or town
share shall be apportioned according to the percentage of state sales tax revenues
collected by the department of revenue in an incorporated city or town as
compared to the total state sales tax collections that may be allocated to all political
subdivisions in the state; the county share shall be the same as that which the
percentage of state sales tax revenues collected in the unincorporated area of the
county bears to total state sales tax revenues that may be allocated to all political
subdivisions in the state. The department of revenue shall certify to the state
treasurer, at least annually, the percentage for allocation to each city, town, and
county, and the department shall apply the percentage for allocation certified in
all distributions to cities, towns, and counties until changed by certification to the
state treasurer. In order to qualify for distributions of state income tax money,
units of local government are prohibited from imposing taxes on any person as a
condition for engaging in the business of selling cigarettes, OR ENACTING BANS OF

                                          11
TOBACCO AND NICOTINE PRODUCTS IN ANY FORM.            For purposes of this subsection
(1)(a)(II), the “gross state cigarette tax” means the total tax before the discount
provided for in section 39-28-104 (1). For any city, town, or county that was
previously disqualified from the apportionment set forth in this subsection
(1)(a)(II)(A) by reason of imposing a fee or license related to the sale of cigarettes,
the city, town, or county is eligible for any allocation of money that is based on an
apportionment made on or after July 1, 2019, but not for an allocation of money
that is based on an apportionment made before July 1, 2019. THE TOTAL AMOUNT
THAT WOULD HAVE BEEN ALLOCATED TO CITIES, TOWNS AND COUNTIES IN EACH
FISCAL YEAR BUT FOR THE ADOPTION OF A BAN ON OR AFTER DECEMBER 31, 2021,
SHALL BE CERTIFIED TO THE STATE TREASURER BY THE DEPARTMENT OF REVENUE AND
SHALL BE CREDITED TO THE PRESCHOOL CASH FUND REFERENCED IN                SECTION 22,
ARTICLE X, OF THE COLORADO CONSTITUTION.

       SECTION 4. In Colorado Revised Statutes, 39-26-123, add (1)(c) and (3)(c)
as follows:

(1) As used in this section, unless the context otherwise requires:

(c) “TOBACCO AND NICOTINE PRODUCTS” DOES NOT INCLUDE ACCESSORIES SUCH AS
ROLLING PAPERS, PIPES, AND VAPE PENS.


(3) For any state fiscal year commencing on or after July 1, 2013, the state treasurer
shall credit eighty-five percent of all net revenue collected under this article 26 to
the old age pension fund created in section 1 of article XXIV of the state
constitution. The state treasurer shall credit to the general fund the remaining
fifteen percent of the net revenue, less:

(c) ONE HUNDRED PERCENT OF ALL AVAILABLE NET REVENUE ATTRIBUTABLE TO
RETAIL SALES OR USE OF TOBACCO AND NICOTINE PRODUCTS ON OR AFTER JANUARY 1,
2022, WHICH THE STATE TREASURER SHALL CREDIT TO THE PRESCHOOL CASH FUND
CREATED PURSUANT TO SECTION 22, ARTICLE X OF THE COLORADO CONSTITUTION.


      SECTION 5. In Colorado Revised Statutes, amend section 39-28-
110(1) as follows:

(1) Distribution of Tax Collected. All sums of money received and collected in
payment of the tax imposed by the provisions of this article, except license fees
received under section 39-28-102 and the moneys collected pursuant to section 39-

                                          12
28-103.5, shall be transmitted to the state treasurer who shall distribute money as
follows: Fifteen percent to the general fund, and eighty-five percent to the old age
pension fund, EXCEPT THAT, ON AND AFTER JULY 1, 2021, THE STATE TREASURER
SHALL CREDIT FIFTEEN PERCENT TO THE PRESCHOOL CASH FUND REFERENCED IN
SECTION 22, ARTICLE X, OF THE STATE CONSTITUTION INSTEAD OF THE GENERAL FUND.

       SECTION 6. In Colorado Revised Statutes, amend section 39-28.5-
108 (1) as follows:

       (1) Distribution of Tax Collected. All sums of money received and
collected in payment of the tax imposed by the provisions of this article, except
license fees under section 39-28.5-104 and the moneys collected pursuant to 39-
28.5-102.5, shall be transmitted to the state treasurer, who shall distribute such
money as follows: Fifteen percent to the general fund and eight-five [sic.] percent
to the old age pension fund. ON OR AFTER JULY 1, 2021, THE STATE TREASURER SHALL
CREDIT EIGHTY-FIVE PERCENT OF ALL NET REVENUE THAT IS COLLECTED UNDER THIS
ARTICLE 28.5 TO THE OLD AGE PENSION FUND CREATED IN SECTION 1 OF ARTICLE XXIV
OF THE STATE CONSTITUTION. THE STATE TREASURER SHALL CREDIT THE REMAINING
FIFTEEN PERCENT OF THE REVENUE TO THE PRESCHOOL CASH FUND REFERENCED IN
SECTION 22, ARTICLE X, OF THE STATE CONSTITUTION.


      SECTION       7.   THIS   INITIATIVE    SHALL   BE   EFFECTIVE   UPON
PROCLAMATION BY THE GOVERNOR.




                                         13
                            Ballot Title Setting Board

                        Proposed Initiative 2019-2020 #293

The title as designated and fixed by the [Title] Board is as follows:

      An amendment to the Colorado constitution and a change to the
      Colorado Revised Statues concerning a new preschool program that
      is funded by reallocating revenue generated by existing state taxes on
      tobacco and nicotine products, and, in connection therewith,
      requiring the state to create and administer the new preschool
      program, which must supplement existing preschool programs and
      funding, and reallocating from certain health-related programs and
      other state purposes portions of the following existing revenue
      sources: 1) taxes on tobacco and nicotine products; and 2) money the
      state receives from tobacco litigation settlements.

The ballot title and submission clause as designated and fixed by the [Title] Board
is as follows:

      Shall there be an amendment to the Colorado constitution and a
      change to the Colorado Revised Statues concerning a new preschool
      program that is funded by reallocating revenue generated by existing
      state taxes on tobacco and nicotine products, and, in connection
      therewith, requiring the state to create and administer the new
      preschool program, which must supplement existing preschool
      programs and funding, and reallocating from certain health-related
      programs and other state purposes portions of the following existing
      revenue sources: 1) taxes on tobacco and nicotine products; and
      2) money the state receives from tobacco litigation settlements?




                                         14
JUSTICE HART, dissenting.

¶9    This case is a companion to In re Title, Ballot Title & Submission Clause for

2019–2020 #315, 2020 CO 61, __ P.3d __. I dissented in that companion case

because the Title Board set a title that is insufficient, unfair, and misleading. See

In re Title, Ballot Title & Submission Clause for 2019–2020 #315, 2020 CO 61, __ P.3d

__ (Hart, J., dissenting). Because the majority now affirms the Title Board’s action

to set title for Initiative #293 for substantially the same reasons it offered in In re

2019–2020 #315, I again respectfully dissent.

      I am authorized to state that JUSTICE HOOD joins in this dissent.




                                          1